
	
		I
		112th CONGRESS
		2d Session
		H. R. 6026
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2012
			Mr. Richmond
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To modify the project for navigation, Mississippi River
		  Ship Channel, Gulf of Mexico to Baton Rouge, Louisiana, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Dredging for Restoration and Economic Development for
			 Global Exports Act of 2012 or the
			 DREDGE Act of 2012.
		2.Mississippi River
			 Ship Channel, Gulf of Mexico to Baton Rouge, Louisiana
			(a)Project
			 modificationThe project for
			 navigation, Mississippi River Ship Channel, Gulf of Mexico to Baton Rouge,
			 Louisiana, authorized by section 201 of the Water Resources Development Act of
			 1986 (100 Stat. 4090), is modified as follows:
				(1)To direct the
			 Secretary of the Army to achieve, operate, and maintain a navigation channel of
			 50 feet with respect to the portion of the project from Baton Rouge to the
			 Southwest Pass sea buoy.
				(2)To direct the
			 Secretary to complete the work required under paragraph (1) not later than the
			 last day of the third fiscal year beginning after the date of enactment of this
			 Act (completing at least one-third of such work in each of the first 2 fiscal
			 years beginning after such date of enactment).
				(3)To direct the
			 Secretary to conduct a pilot disposal and sediment project in the Southwest
			 Pass area to determine the cost-effectiveness of pump-out disposal operations
			 for hopper dredges for—
					(A)environmental
			 enhancement; and
					(B)dredged material
			 disposal.
					(b)ConsultationIn
			 carrying out subsection (a)(3), the Secretary shall consult with appropriate
			 Federal, State, and local agencies and stakeholders to determine the safe
			 placement and timing of pump-out disposal operations that protect, create,
			 restore, and nourish coastal wetlands and aquatic habitat.
			(c)Treatment of
			 costsAll costs of the work required under subsection (a) shall
			 be treated as operation and maintenance costs, including the first costs of
			 achieving a navigation channel of 50 feet.
			(d)Federal
			 shareNotwithstanding section
			 101(b)(1) of the Water Resources Development Act of 1986 (33 U.S.C.
			 2211(b)(1)), the Federal share of the cost of the work required under
			 subsection (a) shall be 100 percent.
			(e)FundingNotwithstanding
			 section 210 of the Water Resources Development Act of 1986 (33 U.S.C. 2238) or
			 section 9505 of the Internal Revenue Code of 1986, the Secretary shall pay 100
			 percent of the costs of the work required under subsection (a) out of amounts
			 made available to the Secretary from the Harbor Maintenance Trust Fund for
			 operation and maintenance expenses.
			(f)Report to
			 CongressNot later than 2
			 years after the date of enactment of this Act, the Secretary shall submit to
			 Congress a report on—
				(1)the cost and the
			 environmental, storm damage reduction, and social benefits of the pump-out
			 disposal operation carried out under subsection (a)(3), as compared to standard
			 dredging practices for the area; and
				(2)the total quantity
			 of dredge material produced during operation and maintenance activities in the
			 New Orleans District and the quantity that is beneficially used.
				(g)Limitation on
			 statutory constructionNothing in this section may be construed
			 to affect the authority of the Secretary with respect to the width of the
			 project referred to in subsection (a).
			
